FOLLETT, J.
The appellant is an attorney and' counselor of this court, who was employed by the petitioner to collect upwards of $90,000 due from the estate from her deceased father, which *724sum was collected through the aid and assistance of the attorney. But a question has arisen as to the value of those services. At some time—the date not appearing—a bond and mortgage for $6,000, owned by the respondent, was placed in the hands of the appellant, with power to collect the installments falling due thereon. On the 24th day of July, 1893, the appellant collected $1,500 on this bond and mortgage, which he placed to the credit of the respondent, and subsequently he brought an action against the respondent to recover the amount claimed to be due him for services rendered after crediting this sum. In this action an issue has been joined. Afterwards, the petitioner applied for an order requiring the appellant to pay over the $1,500 so collected and credited, and to deliver to her the bond and mortgage, which was resisted by the attorney on the ground that he had a lien on the sum and on the securities for the services he had rendered.
It is well settled that an attorney has a lien on the securities of his client which are in his hands for services which he has rendered. This lien is a legal one. In re H., 87 N. Y. 525; Maxwell v. Cottle, 72 Hun, 529, 25 N. Y. Supp. 635. The attorney having a legal lien upon this mortgage and upon this sum, it is difficult to see by what right or upon what principle the court could declare that he must surrender such lien. If it had been shown that the attorney’s claim was wholly groundless, then, undoubtedly, the court, upon a summary application, might require the securities to be - surrendered; but where, as in this case, it is conceded that the attorney has performed some services, and the value of those services is in dispute, we think that the court should not have required him to relinquish his lien. The order should be reversed, but without costs to either party. All concur.